DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.

Claim Interpretation
The limitation “the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device” is interpreted as one winch on each side of the device as represented in Figures 9A-9B of applicant’s drawings.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 recites that “each step of the method if performed by a robot”, and depends from Claim 29.  The method of claim 29 contains a newly added step of “positioning the blade of the wind turbine so as to extend vertically downwards, thereby a leading edge of the blade is inclined to the vertical direction”.  There is not support for a single robot that performs the remaining steps of Claim 29 along with the newly added step in the application as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “each step of the method if performed by a robot”, and depends from Claim 29.  The method in claim 29 explicitly discloses steps that are completed by “the device”, which is different from “a robot”.  For example, “performing, by the device, maintenance on the blade of the wind turbine during movement of the device along the direction in which the at least one rope is stretched”.  It is unclear if the steps of the method of claim 29 are completed via a robot or the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 33-34, 36-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over JENSEN (US 20110318496 A1) in view of DROTHEN (DE-10318675-B4).
 As to claim 29, JENSEN teaches a method for performing maintenance on a blade of a wind turbine (¶0009 teaches the device is used in a method for treating a wind turbine blade.), the method comprising: positioning the blade of the wind turbine so as to extend vertically downwards (¶0028 teaches that the blade is positioned vertically, or also that it can extend downwards (in the vertical direction) at an angle.), thereby a leading edge of the blade is inclined to the vertical direction (Figure 1 shows the leading edge (4) of the blade has a small amount of inclination in the vertical direction (18).  The support for this inclination is interpreted as coming from at least ¶0076 of applicant’s published specification, where the angle is disclosed as about 5 degrees.  Thus, the small amount of inclination disclosed in Figure 1 of JENSEN is interpreted as meeting the claimed inclination.); stretching at least one rope over the blade of the wind turbine (Figure 1 teaches a rope (50a/50b) that is used to hoist the device and stretched over the blade (2).); attaching a device for performing maintenance on the blade of the wind turbine onto the leading edge (Figure 1 teaches the device (10) is attached via a support (20) and edge follower (26) to the leading edge (4) of the blade (2).  ¶0030 teaches that the edge follower “…may actually comprise multiple separate structures that flank the tip of the leading or trailing edge. An example of such an embodiment is shown in FIG. 5…”.), comprising connecting the at least one rope to the device (Figure 1 teaches the rope (50a or 50b) is attached to the device via either attachment points (52) or a hoist (80).), attaching, by at least a pair of frame assemblies, the device onto the leading edge (¶0030 teaches that the edge follower (26) part of the frame (22) can be similar to the embodiment of figure 5.  Figure 5 shows at least a pair of frame assemblies that flank the leading edge.); moving, by the device, on the leading edge along a direction in which the at least one rope is stretched while pushing the device against the leading edge by the gravity acting on the device (Figure 1 teaches the device is moved along the vertical axis direction (18) using the rope (50a or 50b) and that the device is forced (8) against the leading edge.  ¶0031 teaches that the device can use a winch/hoist on the device to raise the device (“rope/cable climber or hoist 80 that is attached to the frame or other part of the treatment apparatus”). The forces applied to the device is interpreted as a rightward pull (as shown in the figure) in combination with a downward gravitational force.  The sum of these forces results in an angled total force that includes the rope pull and gravity that keep the device (10) in contact with the leading edge of the blade (2).); and performing, by the device, maintenance on the blade of the wind turbine during movement of the device along the direction in which the at least one rope is stretched (¶0049 teaches that the maintenance (cleaning) can occur while the device is moved upward.); and wherein each frame assembly comprises at least a first frame and a second frame, the first frame and the second frame are pivotably coupled to each other. (¶0030 teaches that the edge follower (26) part of the frame (22) can be similar to the embodiment of figure 5.  Figure 5 shows at least a pair of frame assemblies that flank the leading edge and are pivotally connected to one another.)
JENSEN does not disclose fixing at least two ropes different from the at least one rope to the device and using the at least two ropes to control a posture of the device by adjusting at least an angle of the at least two ropes.
However, DROTHEN teaches a wind turbine blade climbing device (Figure 1 shows a device (10) that is used to climb up an inclined surface of the blade (1).) that includes hoist ropes (Figure 1 teaches winches (7) and hoist ropes (6) that move the device up the inclined surface of the blade.) and fixing at least two ropes different from the at least one rope to the device and using the at least two ropes to control a posture of the device by adjusting at least an angle of the at least two ropes. (Figure 1 shows two ropes (9) that are attached to the device (10) via guide eyelets and are connected to vehicles on the ground to vary the inclination angle. See Lines 158-164 of the machine translation.)
One of ordinary skill would have been motivated to combine the guide ropes of DROTHEN to the blade cleaning device of JENSEN in order to guide the device parallel to the center axis of the rotor blade. (DROTHEN Lines 157-159) JENSEN’s device, as shown in Figure 2, does not completely surround the blade, and the mobility components (60) do not all contact the blade at the same time, such that shifting or misalignment during cleaning is possible.  Additionally, the guide ropes of DROTHEN can be used during the installation of the device of JENSEN on the blade at the beginning of treatment.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the guide ropes of DROTHEN to the blade cleaning device of JENSEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 30, JENSEN in view of DROTHEN teaches the method of claim 29, wherein moving comprises moving, by the device, along an inclined surface of the blade of the wind turbine. (JENSEN, Figure 1 teaches the device is moved along the vertical axis direction (18) using the rope (50a or 50b) and that the device is forced (8) against the leading edge.  ¶0031 teaches that the device can use a winch/hoist on the device to raise the device. Figure 1 shows the blade has an incline on the leading edge (4).  Alternatively, the cross section of the blade in JENSEN is shown in Figure 2 where the leading edge (4) is curved, such that it formed an inclined surface.)(DROTHEN also discloses using winches (7) to move the device along an inclined surface of the blade.)

As to claim 31, JENSEN in view of DROTHEN teaches the method of claim 29, wherein: moving comprises moving, by the device, on the leading edge  in a first direction along the direction in which the at least one rope is stretched, and moving, by the device, on the leading edge  in a second direction different from the first direction along the direction in which the at least one rope is stretched; and performing the maintenance comprises performing, by the device, first maintenance during movement of the device in the first direction, and performing, by the device, second maintenance different from the first maintenance during movement of the device in the second direction. (JENSEN, ¶0049 teaches moving the device in one direction along the length of the blade to spray a cleaning or treatment solution, then moving the device in an opposite direction to rinse off the cleaning solution.)

As to claim 33, JENSEN in view of DROTHEN teaches the method of claim 29, wherein using the at least two ropes to control a posture of the device is performed by a movable robot. (DROTHEN, Lines 159-160 teach that the lower end of the guide cables (at least two ropes) are attached to vehicles. “Vehicles” are interpreted as movable robots in that they have they inherently have sensors, controllers, and automated systems.)

As to claim 34, JENSEN in view of DROTHEN teaches the method of claim 33, wherein using the at least two ropes to control a posture of the device is performed by the movable robot, which holds the at least two ropes, moving on the ground. (DROTHEN, Lines 159-160 teach that the lower end of the guide cables (at least two ropes) are attached to vehicles. “Vehicles” are interpreted as movable robots in that they have they inherently have sensors, controllers, and automated systems.)

As to claim 36, JENSEN in view of DROTHEN teaches the method of claim 29, wherein: at least one rope stretched over the blade of the wind turbine is two ropes; and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (JENSEN, Figure 1 teaches a rope (50a/50b) that is stretched over the blade and a winch (80) that can be used to raise the rope.  ¶0031 teaches the use of more than one hoist (“Furthermore, multiple hoists can be used for raising and/or lowering the support, as would be appreciated by one skilled in the art.”.)  DROTHEN, Figure 7-8 teaches two winches (7) that wind two ropes (6) on either side of the platform.)
One of ordinary skill would have been motivated to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN in order to provide even pulling force on both sides of the device. (General engineering rationale)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 37, JENSEN in view of DROTHEN teaches the method of claim 30, wherein: at least one rope stretched over the blade of the wind turbine is two ropes; and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (JENSEN, Figure 1 teaches a rope (50a/50b) that is stretched over the blade and a winch (80) that can be used to raise the rope.  ¶0031 teaches the use of more than one hoist (“Furthermore, multiple hoists can be used for raising and/or lowering the support, as would be appreciated by one skilled in the art.”.)  DROTHEN, Figure 7-8 teaches two winches (7) that wind two ropes (6) on either side of the platform.)
One of ordinary skill would have been motivated to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN in order to provide even pulling force on both sides of the device. (General engineering rationale)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 38, JENSEN in view of DROTHEN teaches the method of claim 31, wherein: at least one rope stretched over the blade of the wind turbine is two ropes; and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (JENSEN, Figure 1 teaches a rope (50a/50b) that is stretched over the blade and a winch (80) that can be used to raise the rope.  ¶0031 teaches the use of more than one hoist (“Furthermore, multiple hoists can be used for raising and/or lowering the support, as would be appreciated by one skilled in the art.”.)  DROTHEN, Figure 7-8 teaches two winches (7) that wind two ropes (6) on either side of the platform.)
One of ordinary skill would have been motivated to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN in order to provide even pulling force on both sides of the device. (General engineering rationale)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 40, JENSEN in view of DROTHEN teaches the method of claim 33, wherein: at least one rope stretched over the blade of the wind turbine is two ropes; and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (JENSEN, Figure 1 teaches a rope (50a/50b) that is stretched over the blade and a winch (80) that can be used to raise the rope.  ¶0031 teaches the use of more than one hoist (“Furthermore, multiple hoists can be used for raising and/or lowering the support, as would be appreciated by one skilled in the art.”.)  DROTHEN, Figure 7-8 teaches two winches (7) that wind two ropes (6) on either side of the platform.)
One of ordinary skill would have been motivated to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN in order to provide even pulling force on both sides of the device. (General engineering rationale)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 41, JENSEN in view of DROTHEN teaches the method of claim 34, wherein: at least one rope stretched over the blade of the wind turbine is two ropes; and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (JENSEN, Figure 1 teaches a rope (50a/50b) that is stretched over the blade and a winch (80) that can be used to raise the rope.  ¶0031 teaches the use of more than one hoist (“Furthermore, multiple hoists can be used for raising and/or lowering the support, as would be appreciated by one skilled in the art.”.)  DROTHEN, Figure 7-8 teaches two winches (7) that wind two ropes (6) on either side of the platform.)
One of ordinary skill would have been motivated to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN in order to provide even pulling force on both sides of the device. (General engineering rationale)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over JENSEN (US 20110318496 A1) in view of DROTHEN (DE-10318675-B4), as applied in claim 29 above, further in view of TIECHERT (US 20060175465 A1).
As to claim 32, JENSEN in view of DROTHEN teaches the method of claim 29, wherein using the at least two ropes to control a posture of the device is performed by a vehicle. (DROTHEN, Lines 159-160 teach that the lower end of the guide cables (at least two ropes) are attached to vehicles. “Vehicles” are interpreted as movable robots in that they have they inherently have sensors, controllers, and automated systems.)
JENSEN in view of DROTHEN does not disclose the using the at least two ropes to control a posture of the device is performed by a worker.
However, TIECHERT teaches that controlling ground ropes for a wind turbine blade climbing device can be done by either a vehicle OR by personnel on the ground. (¶0035 teaches that the control lines can be operated by operators (interpreted as a worker) or by using a vehicle.)
One of ordinary skill would have been motivated to substitute the worker control of TIECHERT for the vehicle control in DROTHEN for use in areas where the terrain is not suited for traversal by a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the worker control of TIECHERT for the vehicle control in DROTHEN because it has been held to be prima facie obvious to substitute one known element for another, according to known methods, to achieve predictable results.  See MPEP 2143 (I)(B).

As to claim 39, JENSEN in view of DROTHEN and TIECHERT teaches the method of claim 32, wherein: at least one rope stretched over the blade of the wind turbine is two ropes; and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (JENSEN, Figure 1 teaches a rope (50a/50b) that is stretched over the blade and a winch (80) that can be used to raise the rope.  ¶0031 teaches the use of more than one hoist (“Furthermore, multiple hoists can be used for raising and/or lowering the support, as would be appreciated by one skilled in the art.”.)  DROTHEN, Figure 7-8 teaches two winches (7) that wind two ropes (6) on either side of the platform.)
One of ordinary skill would have been motivated to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN in order to provide even pulling force on both sides of the device. (General engineering rationale)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the winches on both sides of the platform from DROTHEN to the cleaning device of JENSEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over JENSEN (US 20110318496 A1) in view of DROTHEN (DE-10318675-B4), as applied to claim 36 above, and further in view of REED (US20100139062).
As to claim 43, JENSEN in view of DROTHEN teaches the method of claim 36 wherein two ropes are wound by two winches. (JENSEN, Figure 1 teaches a rope (50a/50b) that is stretched over the blade and a winch (80) that can be used to raise the rope.  ¶0031 teaches the use of more than one hoist (“Furthermore, multiple hoists can be used for raising and/or lowering the support, as would be appreciated by one skilled in the art.”.)  DROTHEN, Figure 7-8 teaches two winches (7) that wind two ropes (6) on either side of the platform.)
JENSEN in view of BAE does not explicitly disclose that the two winches have a first mode in which the two winches are independently controlled and a second mode in which the two winches are controlled in synchronization; connecting the two ropes stretched over the blade of the wind turbine to the device comprises actuating the two winches in the first mode; and moving the device comprises actuating the two winches in the second mode.
However, REED teaches two lifting winches (Figure 7 teaches two winches (60) that control the reeling of a wire (50) that passes over the nacelle (35) to hoist an blade of a wind turbine.) that have a first mode in which the two winches are independently controlled and a second mode in which the two winches are controlled in synchronization; connecting the two ropes stretched over the blade of the wind turbine to the device comprises actuating the two winches in the first mode; and moving the device comprises actuating the two winches in the second mode. (Paragraph 0037 teaches the operators of the winches take up slack in the two wires during the “first mode” action.  Paragraph 0038 teaches the winches operate in a simultaneous and coordinated operation during the lowering of the blade of a wind turbine.)
One of ordinary skill in the art would have been motivated to apply the known two mode technique of winch operation from REED to the winch operation method of JENSEN in view of DROTHEN in order to maintain level control over the blade of a wind turbine (REED, Paragraph 0037) during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known two mode technique of winch operation from REED to the winch operation method of JENSEN in view of DROTHEN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over JENSEN (US 20110318496 A1) in view of DROTHEN (DE-10318675-B4), as further in view of HULSART (SE 536574 C2).
As to claim 46, JENSEN teaches method for operating a device (¶0009 teaches the device is used in a method for treating a wind turbine blade.), wherein at least one first rope are connected to the device (Figure 1 teaches a rope (50a/50b) that is used to hoist the device and stretched over the blade (2).) and; the method comprising: positioning a blade of a wind turbine so as to extend vertically downwards (¶0028 teaches that the blade is positioned vertically, or also that it can extend downwards (in the vertical direction) at an angle.), thereby a leading edge of the blade is inclined to the vertical direction (Figure 1 shows the leading edge (4) of the blade has a small amount of inclination in the vertical direction (18).  The support for this inclination is interpreted as coming from at least ¶0076 of applicant’s published specification, where the angle is disclosed as about 5 degrees.  Thus, the small amount of inclination disclosed in Figure 1 of JENSEN is interpreted as meeting the claimed inclination.); moving, by the device, along a direction in which the at least one first rope extends while pushing the robot against the leading edge by the gravity acting on the device (Figure 1 teaches the device is moved along the vertical axis direction (18) using the rope (50a or 50b) and that the device is forced (8) against the leading edge.  ¶0031 teaches that the device can use a winch/hoist on the device to raise the device. The forces applied to the device is interpreted as a rightward pull (as shown in the figure) in combination with a downward gravitational force.  The sum of these forces results in an angled total force that includes the rope pull and gravity that keep the device (10) in contact with the leading edge of the blade (2).); and attaching, by at least a pair of frame assemblies, the device onto the leading edge (¶0030 teaches that the edge follower (26) part of the frame (22) can be similar to the embodiment of figure 5.  Figure 5 shows at least a pair of frame assemblies that flank the leading edge.), wherein each frame assembly comprises at least a first frame and a second frame, the first frame and the second frame are pivotably coupled to each other. (¶0030 teaches that the edge follower (26) part of the frame (22) can be similar to the embodiment of figure 5.  Figure 5 shows at least a pair of frame assemblies that flank the leading edge and are pivotally connected to one another.)
JENSEN does not disclose at least two second ropes different from the first rope are fixed to the device, the at least two ropes extending in a different direction from the at least one rope, using the at least two second ropes to control a posture of the robot; wherein the at least two second ropes are used to control the posture of the robot by adjusting at least an angle of the at least two second ropes.
However, DROTHEN teaches a wind turbine blade climbing device (Figure 1 shows a device (10) that is used to climb up an inclined surface of the blade (1).)at least two second ropes different from the first rope are fixed to the device, the at least two ropes extending in a different direction from the at least one rope (Figure 1 teaches two ropes (9) that are not parallel (interpreted as extending in a different direction) to the main hoist ropes (6).), using the at least two second ropes to control a posture of the robot; wherein the at least two second ropes are used to control the posture of the robot by adjusting at least an angle of the at least two second ropes. (Figure 1 shows two ropes (9) that are attached to the device (10) via guide eyelets and are connected to vehicles on the ground to vary the inclination angle. See Lines 158-164 of the machine translation.)
One of ordinary skill would have been motivated to combine the guide ropes of DROTHEN to the blade cleaning device of JENSEN in order to guide the device parallel to the center axis of the rotor blade. (DROTHEN Lines 157-159) JENSEN’s device, as shown in Figure 2, does not completely surround the blade, and the mobility components (60) do not all contact the blade at the same time, such that shifting or misalignment during cleaning is possible.  Additionally, the guide ropes of DROTHEN can be used during the installation of the device of JENSEN on the blade at the beginning of treatment.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the guide ropes of DROTHEN to the blade cleaning device of JENSEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).
JENSEN does not explicitly disclose the device is a robot, although JENSEN’s device does not have a human operator.
However, HULSART teaches a similar blade cleaning device that has automated functions and a controller, thus interpreted as a robot. (Lines 166-168 teach the device (1) includes a functional unit (2) that includes a camcorder (21), microwave generator (22) and radar (23).  Line 157 teaches that the device has a control unit (3).  Lines 211-216 teach the use of a microprocessor that controls arms and liquid nozzles.  The combination of the automated elements of the device (1) results in it being interpreted as a robot.)
One of ordinary skill would have been motivated to combine the automated functions of the cleaning device of HULSART to the cleaning device of JENSEN in order to monitor and control the device from a distance (HULSART Lines 167-168) and position the arms during cleaning. (HULSART Lines 213-214)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the automated functions of the cleaning device of HULSART to the cleaning device of JENSEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over FLINDT (US 20180238309 A1) in view of DROTHEN (DE-10318675-B4) and GUNTHER (US 20120325581 A1).
As to claim 29, FLINDT teaches method for performing maintenance on a blade of a wind turbine (¶0009 teaches the hoisting device is used to perform service on the blade.), the method comprising: positioning the blade of the wind turbine so as to extend vertically downwards (Figure 3 teaches the blade (2) is positioned vertically downwards.), thereby a leading edge of the blade is inclined to the vertical direction (Figure 3 teaches the leading edge is inclined to the vertical direction.  ¶0005 teaches that blades are normally inclined with respect to the direction of gravity.); stretching at least one rope over the blade of the wind turbine (Figure 2 teaches a rope (5) that extends upward.  ¶0041 teaches the attachment point can be a crane on the nacelle.); attaching a device for performing maintenance on the blade of the wind turbine onto the leading edge (Figure 3 teaches the device (1) is attached to the leading edge of the blade (2).) , comprising connecting the at least one rope to the device (Figure 3 teaches the rope (5) is attached to the device.) , and attaching, by at least a pair of frame assemblies, the device onto the leading edge (Figures 1-2 teach a pair of frame assemblies (18) on each side of the blade that attach the device (1) to the blade (2).); moving, by the device, on the leading edge along a direction in which the at least one rope is stretched while pushing the device against the leading edge by the gravity acting on the device (Figure 4 and ¶0045-0048 teach the positions of the device as it is hoisted up the blade, where the device (1) will be angled with respect to the direction of gravity, thus leaning on the blade with the contact means (18) and roller (16).); and performing, by the device, maintenance on the blade of the wind turbine during movement of the device along the direction in which the at least one rope is stretched. (¶0022 teaches that the service begins at the lower tip of the blade and will occur when hoisting up.)
FLINDT does not disclose at least two second ropes different from the first rope are fixed to the device, the at least two ropes extending in a different direction from the at least one rope, using the at least two second ropes to control a posture of the robot; wherein the at least two second ropes are used to control the posture of the robot by adjusting at least an angle of the at least two second ropes.
However, DROTHEN teaches a wind turbine blade climbing device (Figure 1 shows a device (10) that is used to climb up an inclined surface of the blade (1).)at least two second ropes different from the first rope are fixed to the device, the at least two ropes extending in a different direction from the at least one rope (Figure 1 teaches two ropes (9) that are not parallel (interpreted as extending in a different direction) to the main hoist ropes (6).), using the at least two second ropes to control a posture of the device; wherein the at least two second ropes are used to control the posture of the device by adjusting at least an angle of the at least two second ropes. (Figure 1 shows two ropes (9) that are attached to the device (10) via guide eyelets and are connected to vehicles on the ground to vary the inclination angle. See Lines 158-164 of the machine translation.)
One of ordinary skill would have been motivated to combine the guide ropes of DROTHEN to the blade climbing device of FLINDT in order to guide the device parallel to the center axis of the rotor blade. (DROTHEN Lines 157-159)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the guide ropes of DROTHEN to the blade climbing device of FLINDT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).
FLINDT does not explicitly disclose wherein each frame assembly comprises at least a first frame and a second frame, the first frame and the second frame are pivotably coupled to each other.
However, GUNTHER teaches a service carrier device that climbs a wind turbine blade (See Figure 1-2) and has two frame assemblies that comprise at least a first frame and a second frame, the first frame and the second frame are pivotably coupled to each other. (¶0007 teaches that projecting arms may be disposed at the upper part of the work platform, similar to FLINDT.  Figure 3 shows projecting arms (18,19) are made from two frame members pivotally connected to one another via pivot point (shown as a dot between item 18 and 19).)
One of ordinary skill would have been motivated to combine the known pivoting frame assemblies of GUNTHER to the device of FLINDT in order to more easily adapt the arms to the contour of the wing surface and secure the platform at a secure position relative to the wing. (See GUNTHER ¶0010)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known pivoting frame assemblies of GUNTHER to the device of FLINDT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best found art does not teach or obviate the limitations of dependent claim 35.
The art has examples of robots that perform the movement of the lines for a blade climbing device (See US 20140010658 A1, US 20060175465 A1, US 20110303488 A1), and that the device that climbs the blade is a robot (See HULSART, US 20190249649 A1, US 201001332137 A1, US 20150135459 A1), but none of the references disclosed a single robot that performs all of the steps of claim 29, including the newly added step of “positioning” the blade.

Response to Arguments
Applicant’s amendment to claims 29 and 46 overcome the previous rejections relying on BAE and HULSART and primary references, as discussed during the AFCP interview.
Applicant’s arguments with respect to claim(s) 29 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant presents arguments against GUNTHER (US20120325581A1) (or “document b” as referred to in the AFCP) in section 2(i-ii).  This reference is not currently relied upon for teaching the argued limitations, as it does not explicitly disclose the newly added limitations regarding the inclination of the blade or force of gravity in Claims 29 and 46.  
Applicant presents arguments against JENSEN (US20110318496A1) (or “document a” as referred to in the AFCP) and the embodiment of Figure 5.  This embodiment is described as moving horizontally along the blade, and as such does not teach the limitations of Claims 29 or 46.  This embodiment is not relied upon for the main part rejection above.  ¶0030 states that the frame can have features of Figure 5, but the Figures relied upon for the vertical position of the blade are 1-4.
Applicant presents arguments against cited documents c-e from the AFCP regarding the “at least two ropes” limitations.  These are not currently used in the rejection in light of the newly found reference DROTHEN (DE10318675B4) as presented above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US20120192400A1 teaches a blade climbing device that moves along an inclined surface of the blade. (Figure 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726